  Case 3:20-cv-03536-S-BK Document 2 Filed 12/02/20                  Page 1 of 2 PageID 79



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

Sherry Sims                                          §
v.                                                   §       Case No. 3:20-cv-3536
Wilmington Savings Fund Society, FSB, et al.         §

                         DEFENDANTS WILMINGTON AND
                     SHELLPOINT'S CORPORATE DISCLOSURE
                    AND CERTIFICATE OF INTERESTED PERSONS

       Wilmington Savings Fund Society, FSB, not in its individual capacity but solely as owner

trustee for Deephaven Residential Mortgage Trust 2019-2 and NewRez LLC fka New Penn

Financial LLC dba Shellpoint Mortgage Servicing provide the following corporate disclosure

statement and certificate of interested persons pursuant to Federal Rule of Civil Procedure 7.1 and

Local Rules 81.1:


                                                        ADDITIONAL FINANCIALLY
       PARTIES             AFFILIATION                INTERESTED ENTITIES AND/OR
                                                              INDIVIDUALS

  Sherry Sims             plaintiff             none known

  NewRez LLC fka          defendant             NewRez LLC fka New Penn Financial LLC dba
  New Penn Financial                            Shellpoint Mortgage Servicing is a wholly-owned
  LLC dba Shellpoint                            subsidiary of Shellpoint Partners LLC, a Delaware
  Mortgage Servicing                            limited liability company. Shellpoint Partners LLC
                                                is wholly-owned by NRM Acquisition LLC and
                                                NRM Acquisition II LLC, both of which are
                                                Delaware limited liability companies. Both NRM
                                                Acquisition entities are wholly-owned by New
                                                Residential Mortgage LLC, a Delaware limited
                                                liability company. New Residential Mortgage LLC
                                                is wholly-owned by New Residential Investment
                                                Corp., a Delaware corporation. New Residential
                                                Investment Corp. is publicly traded on the New
                                                York Stock Exchange under the ticker symbol
                                                NRZ.



DEFENDANTS WILMINGTON AND SHELLPOINT'S CORPORATE                                        Page 1 of 2
DISCLOSURE AND CERTIFICATE OF INTERESTED PERSONS
3:20-cv-3536; Sims v. Wilmington Savings Fund Society, FSB
  Case 3:20-cv-03536-S-BK Document 2 Filed 12/02/20               Page 2 of 2 PageID 80



                                                     ADDITIONAL FINANCIALLY
       PARTIES            AFFILIATION              INTERESTED ENTITIES AND/OR
                                                           INDIVIDUALS

  Wilmington Savings     defendant           none known
  Fund Society, FSB,
  as trustee

Date: December 2, 2020                             Respectfully submitted,

                                                    s/ Walter McInnis
                                                   C. Charles Townsend, SBN: 24028053
                                                   charles.townsend@akerman.com
                                                   Walter McInnis, SBN: 24046394
                                                     --Attorney in Charge
                                                   walter.mcinnis@akerman.com
                                                   Taylor Perona, SBN: 24118495
                                                   taylor.perona@akerman.com
                                                   AKERMAN LLP
                                                   2001 Ross Avenue, Suite 3600
                                                   Dallas, Texas 75201
                                                   Telephone: 214.720.4300
                                                   Facsimile: 214.981.9339

                                                   ATTORNEYS FOR WILMINGTON
                                                   AND SHELLPOINT

                              CERTIFICATE OF SERVICE

      I certify I served this document on December 2, 2020 as follows:

VIA CM/ECF
AND CERTIFIED MAIL / RRR
NO. 9414 7266 9904 2166 2162 38
Robert C. Newark, III
1341 W. Mockingbird Lane, Ste. 600W
Dallas, Texas 75247
Telephone: 866.230.7236, Facsimile: 888.316.3398
Plaintiff's Counsel
                                                   s/ Walter McInnis
                                                   Walter McInnis




DEFENDANTS WILMINGTON AND SHELLPOINT'S CORPORATE                                 Page 2 of 2
DISCLOSURE AND CERTIFICATE OF INTERESTED PERSONS
3:20-cv-3536; Sims v. Wilmington Savings Fund Society, FSB
